Case 19-20521-GLT      Doc 7    Filed 02/11/19 Entered 02/11/19 15:35:50       Desc Main
                                Document      Page 1 of 3


                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

NHSC DINING VENTURE, LLC                 Bankruptcy No. 19-20521-GLT
d/b/a ATRIAS,
                                         Chapter 11
             Debtor.
                                         Document No.
NHSC DINING VENTURE, LLC
d/b/a ATRIAS,

             Movant,
      vs.

NO RESPONDENT.


                   APPLICATION FOR APPROVAL OF ATTORNEYS

      AND NOW comes NHSC Dining Venture, LLC d/b/a Atrias, by and through its

Counsel, Robert O Lampl, John P. Lacher, David L. Fuchs, Ryan J. Cooney and Sy O.

Lampl and files the following APPLICATION FOR APPROVAL OF ATTORNEYS:

      1.     The Movant is NHSC Dining Venture, LLC d/b/a Atrias, the Debtor in this

Chapter 11 Case.

      2.     This Case was commenced on February 8, 2019.

      3.     The Debtor is in need of services of legal counsel to assist in, among

other things, the administration of its Estate and to represent the Debtor on matters

involving legal issues that are present or are likely to arise in the case, to prepare any

legal documentation on behalf of the Debtor, to review reports for legal sufficiency, to

furnish information on legal matters regarding legal actions and consequences and for

all necessary legal services connected with Chapter 11 proceedings including the

prosecution and/or defense of any adversary proceedings.
Case 19-20521-GLT      Doc 7    Filed 02/11/19 Entered 02/11/19 15:35:50       Desc Main
                                Document      Page 2 of 3


       4.    The Debtor believes that Robert O Lampl and his law firm are experienced

in these matters and are well qualified to perform all of the legal services necessary and

required by the Debtor.

       5.    The Debtor wishes to retain Robert O Lampl and his firm at hourly rates as
follows:

             a.     Robert O Lampl              $450.00
             b.     John P. Lacher              $400.00
             c.     David L. Fuchs              $375.00
             d.     Ryan J. Cooney              $300.00
             e.     Sy O. Lampl                 $250.00
             f.     Paralegal                   $150.00

       6.    Neither Robert O Lampl, nor anyone from his firm have any connection

with the Debtor, nor represent any interest adverse to the Debtor or any other parties-in-

interest.

       WHEREFORE, the Debtor respectfully requests that this Honorable Court

approve Robert O Lampl and his firm as Counsel for the Debtor.

                                                Respectfully Submitted,



Date: February 11, 2019                         /s/ Robert O Lampl
                                                ROBERT O LAMPL
                                                PA I.D. #19809
                                                JOHN P. LACHER
                                                PA I.D. #62297
                                                DAVID L. FUCHS
                                                PA I.D. #205694
                                                RYAN J. COONEY
                                                PA I.D. #319213
                                                SY O. LAMPL
                                                PA I.D. #324741
                                                223 Fourth Avenue, 4th Fl.
                                                Pittsburgh, PA 15222
                                                (412) 392-0330 (phone)
                                                (412) 392-0335 (facsimile)
                                                Email: rlampl@lampllaw.com
Case 19-20521-GLT      Doc 7    Filed 02/11/19 Entered 02/11/19 15:35:50     Desc Main
                                Document      Page 3 of 3


                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

NHSC DINING VENTURE, LLC                 Bankruptcy No. 19-20521-GLT
d/b/a ATRIAS,
                                         Chapter 11
             Debtor.
                                         Document No.
NHSC DINING VENTURE, LLC
d/b/a ATRIAS,

             Movant,
      vs.

NO RESPONDENT.
                               CERTIFICATE OF SERVICE

      I, Robert O Lampl, hereby certify, that on the 11th day of February, 2019, a true

and correct copy of the foregoing APPLICATION FOR APPROVAL OF ATTORNEYS

was served upon the following (via electronic service):

Office of the U.S. Trustee
970 Liberty Center
1001 Liberty Avenue
Pittsburgh, PA 15222

Date: February 11, 2019                         /s/ Robert O Lampl
                                                ROBERT O LAMPL
                                                PA I.D. #19809
                                                JOHN P. LACHER
                                                PA I.D. #62297
                                                DAVID L. FUCHS
                                                PA I.D. #205694
                                                RYAN J. COONEY
                                                PA I.D. #319213
                                                SY O. LAMPL
                                                PA I.D. #324741
                                                223 Fourth Avenue, 4th Fl.
                                                Pittsburgh, PA 15222
                                                (412) 392-0330 (phone)
                                                (412) 392-0335 (facsimile)
                                                Email: rlampl@lampllaw.com
